                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                               No. 4:17-CV-00174-D

                                        )
 UNITED STATES OF AMERICA               )
 and STATE OF NORTH                     )
 CAROLINA,                              )
      Plaintiffs,                       )
                                        )
       v.                               )
                                        )
 A PERFECT FIT FOR YOU,                 )
 INC., MARGARET A. GIBSON,              )
 and SHELLEY P. BANDY,                  )                  ORDER
       Defendants,                      )
                                        )
 A PERFECT FIT FOR YOU,                 )
 INC.,                                  )
       Crossclaim Plaintiff,            )
                                        )
             v.                         )
                                        )
 RONALD WAYNE GIBSON, R.                )
 WAYNE GIBSON, INC. d/b/a               )
 GIBSON CONSTRUCTION CO.,               )
 INC., and RW & MA, LLC,                )
       Crossclaim Defendants.           )


      Upon motion, request, and proper showing by attorney for Plaintiffs, United

States of America and the State of North Carolina, the named Defendant, Shelley

P. Bandy, having failed to appear, plead, or otherwise defend herself as provided

by the Federal Rules of Civil Procedure, default is hereby entered against

Defendant, Shelley P. Bandy, pursuant to the Federal Rule of Civil Procedure 55(a).
This the   ~ 6 day of ~e      '2019.


                           -~
                           p~
                             /
                           Clerk of Court
